Mr. Justice Morris
delivered the opinion of the Court!:
While it is startling to find a bill in equity filed to procure the annulment of a deed of conveyance now-nearly fifty-*184eight years old, and the defense of laches and long delay is one that naturally suggests itself to the consideration of every reasonable person, yet we are of opinion that, in view of the allegations of this bill of complaint and of the extraordinary circumstances therein stated, this case is not one to be disposed of on demurrer.
Three serious charges of fraud are made in the bill, two of them of an exceedingly grave nature. The first is the procurement of the deed of July 15, 1843, by Thomas Connelly from the imbecile under his control: the second is the alleged fraudulent combination and compromise effected between Mary J. Welch and Susan A. Jteall after the death of Catharine Ann Whelan to divide the property of this latter between themselves in fraud of her next of kin and heirs-at-law; and the third is that of fraudulent abstraction and concealment of papers from the files of the court. Now, while it is true that the defense of laches may be availed of on demurrer, where it is plain on the face of the bill of complaint that there has been undue delay on the part of the complainants to assert their rights, and no sufficient reason is set forth to excuse such delay, yet it is well-settled • law that this defense will not be sustained upon a demurrer, when the bill distinctly charges fraud, and it appears that the complainants have instituted their proceeding within a reasonable time after their discovery of the fraud. Story’s Equity Jurisprudence, Sec. 1520; Michoud v. Girod, 4 How. 503, 560; Badger v. Badger, 2 Wall. 87; Baker v. Whiting, 3 Sumner, 475.
The allegation here is that the complainants had no knowledge of the fraud until within three years before the institution of the suit, and then only a vague suspicion, and that they had no actual proof of it until within one year before the suit; and if this be true, there is certainly no unreasonable delay in the assertion of their rights. Whether they might not, with the exercise of diligence, have discovered the fraud at some earlier time may be a matter for consideration when all the circumstances are developed; but the reasons assigned in thebill for their failure to do so are at least plausible, *185especially when, we consider the situation of the parties and the circumstances of the case. Moreover, if the right of the appellants to institute inquiry and to take action is to be dated from May 23, 1891, when Catharine Ann Whelan died and their title accrued, they would be fax* within the statutory period within which their title, if a legal one, could be enforced at common law, and within which, therefore, the doctrine of laches would enforce no-bar in equity.
But we forbear to make any furtlier comments on the law of the case at this time, inasmuch as anything which we might now say would have a tendency to embarrass its consideration, when the case shall have been fully developed by answer and testimony. All that we now decide is that in our opinion the bill of complaint sets forth a case which requires an answer and which should not be disposed of on demurrer. It may well be that the defense of lache|s will ultimately be made 'to appear to be a proper defense, and that the bill should be dismissed on that ground alone, if on no other. But such conclusion, if reached at all, should be reached only after the full discovery to be made by an answer and after such testimony thereafter as might be required and might be available. And it should be reserved to the defendants in the cause to make the defense of laches in their answer and at the hearing.
It is our opinion that the decree of dismissal should be reversed, with costs, and that the cause should be remanded to the Supreme Court of the District, with directions to vacate such decreej to overrule, the demurrers interposed by the defendcmts, and to require the defendants to answer the bill of complaint, and for such further and other proceedings as may be just and proper and according to law. And it is so ordered.
An appeal to Supreme Court of the United States was prayed and allowed.